The appellant was employed by the auditor, under section 2335 of the Code of 1907, to investigate tax sales of land bid in by the state, to notify parties in interest, and to secure the redemption or sale of said land. He had a written contract with the auditor allowing him a contingent fee of 10 per cent. on the proceeds arising from any sale or redemption, as authorized by section 2336 of the Code. It must be noted that the 10 per cent. is not confined to so much of the proceeds as may belong to the state and county, but extends to all the proceeds as may arise from the sale or redemption. The act of 1911 (page 130) practically turns over the assessment and collection of the city taxes of Birmingham to the state and county officials, pursuant to the statutes on the subject, and this is especially true as to tax sales, redemptions, and the resale of property bought in at such sales. Section 28 of the act provides for payment by the probate judge to the city of its proportion of redemption money. Section 29 requires the auditor to keep an account of the amount of city taxes due upon the property, and section 30 requires the auditor to give the city a warrant for its part of the proceeds from the sale of lands bought in by the state. It is manifest, from the entire act, that the state and county officials charged with the assessment and collection of taxes have the authority to represent and look after the city, and that the general statutes, as far as pertinent, are applicable thereto. Section 2335 must of necessity include and apply to city taxes since the passage of the act of 1911. Indeed, this record shows that the city has received certain funds arising thereunder, and it would be an anomaly to hold that the auditor had the authority to employ the appellant, under section 2335 and the act in question, for the purpose of putting funds into the city treasury, and yet had no authority to provide for his compensation as to the city's part under section 2336 of the Code. We hold that sections 2335 and 2336 are, by the terms of the act of 1911, made applicable to the taxes, etc., of the city of Birmingham, and that the contract made by the auditor with the appellant provides for 10 per cent. of all proceeds arising from a sale or redemption brought about by him, including so much thereof as should go to the city.
This case having been tried upon an agreed statement of facts, we think that the trial court erred in rendering judgment for the defendant, and the judgment is reversed, and one is here rendered for the plaintiff for $960.41, with interest thereon from the date the same was paid over to the city. It is needless to determine whether or not the demurrer was properly sustained to count 5, as the city received funds which belonged to the plaintiff and which he can recover under the common counts.
Reversed and rendered.
MAYFIELD, SOMERVILLE, and THOMAS, JJ., concur. *Page 219